Citation Nr: 0507373	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-08 610	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acne, secondary to 
herbicide exposure.

3.  Entitlement to service connection for an unspecified 
respiratory disorder, secondary to herbicide exposure.

4.  Entitlement to service connection for an unspecified 
nerve disorder, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968 and from December 1990 to May 1991.  The veteran 
performed additional service with Reserve and National Guard 
components. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Columbia, 
South Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part. 


FINDING OF FACT

At his January 2005 hearing before the undersigned, prior to 
the promulgation of a decision in this appeal, the appellant 
withdrew the issues of entitlement to service connection for 
acne, an unspecified nerve disorder, and for an unspecified 
respiratory disorder, each claimed due to herbicide exposure.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issues of entitlement to service connection for acne, an 
unspecified nerve disorder, and for an unspecified 
respiratory disorder, each claimed due to herbicide exposure, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2004).  The appellant has withdrawn his 
appeal to the issues of entitlement to service connection for 
acne, an unspecified nerve disorder, and for an unspecified 
respiratory disorder, each claimed to be due to herbicide 
exposure.  Hence, as to these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on these issues and that 
portion of any appeal is dismissed.


ORDER

The appeal addressing the issues of entitlement to service 
connection for acne, an unspecified nerve disorder, and for 
an unspecified respiratory disorder, each claimed to be due 
to herbicide exposure, is dismissed.


REMAND

The veteran and his representative assert that the claimant 
has PTSD as a result of his service in the Republic of 
Vietnam and during Operation Desert Storm.  

As to his Vietnam service, personnel records showed that he 
was in Vietnam from February 1966 to February 1967 and during 
this time he was assigned to the 604th Transportation Company 
as an aircraft engine repairman.  

As to his stressor, he reports that in May or June 1966, 
while he and a Private First Class (PFC) Frank Messey (a/k/a 
Frank Massey) were serving with the 604th Transportation 
Company in Pleiku, the Republic of Vietnam, they were on 
guard duty when they came under mortar attack.  PFC 
Messey/Massey was either killed instantly in this attack or 
was severely wounded and, after being medically evacuated to 
a hospital, later died from his wounds. 

As to his Persian Gulf War service, his service personnel 
records showed he served in support of Operation Desert 
Shield/Desert Storm from January to March 1991.  During this 
time he served with the 169th Resources Management Squadron 
as a fuel supervisor.

As to his stressor, he reports that while stationed in Al-
Kari, Saudi Arabia with the 169th Resources Management 
Squadron he had to jump out of bed four to five times a night 
to put on chemical protective clothing and run to a bunker 
because of incoming missile alerts.  He reports that his 
National Guard unit was normally stationed at McEntire 
National Guard Base in South Carolina.

Treatment records from the Columbia VA Medical Center show 
the veteran being diagnosed with PTSD since December 2002.

M21-1, Part VI, Ch. 11.37(f)(3) provides, in relevant part, 
that in adjudicating claims of entitlement to service 
connection for PTSD, "[i]f a VA examination . . . 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, request additional evidence from  . . . the 
Environmental Support Group (ESG) [now known as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR))].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first send his stressor information to USASCRUR and ask if 
they can verify any of the stressors.  Since this has not 
been done, a remand is required.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

Next, the Board notes that the veteran, at his personal 
hearing, for the first time notified VA that he had received 
treatment for a psychiatric disorder diagnosed as PTSD at the 
Columbia VA Medical Center as early as 1994.  However, the 
record only contains his post-1996 treatment records from 
this facility.  Therefore, on remand, VA should also request 
all of his outstanding treatment records from the Columbia VA 
Medical Center.  See 38 U.S.C.A. § 5103A(b) (West 2002).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  As the record does not contain 
medical opinion evidence as to the relationship, if any, 
between the veteran's current psychiatric disorder and any 
independently verifiable in-service event, a remand to obtain 
one is also required.  Id. 

Given the above development, on remand, the RO should provide 
the veteran with updated VCAA notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the above stressor 
information to USASCRUR and ask if they 
can verify any of it.

2.  If USASCRUR notifies the RO that it 
cannot verify the veteran's stressors 
without additional information, the RO 
should notify the appellant and inform 
him precisely what the USASCRUR requires.  
The RO should then offer him one final 
opportunity to present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressor 
which he alleges he was exposed to during 
service. 

3.  The RO should contact the Columbia VA 
Medical Center and request copies of all 
of the veteran's treatment records since 
1994.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  If, and only if, an independently 
verifiable inservice stressor is 
documented, the RO should then schedule 
the veteran for a VA psychiatric 
examination.  The claims folder is to be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the psychiatrist is to 
answer the following questions:

a.  Does the veteran have PTSD?  

b.  If so, is it as least as likely 
as not that PTSD was caused by any 
of the independently verifiable in-
service stressors?

Note:  If the examiner does not diagnose 
PTSD, she/he must explain why.

5.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  If additional evidence or information 
received triggers a need for further 
development under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken.  
Quartuccio; 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



